Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/203610, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims include limitations that were not supported in the originally filed specification of the parent application 16/203610.  For example, the original specification lacks the support for the limitation of  “defining a cost, providing an adaptive compute unit and incorporating machine learning in the quantification of said cost, deriving at least one representation from human learning and incorporating said at least one representation in the quantification of said cost”.  In fact, the word “cost” is never used in the original specification.  The original specification also lacks the support for the claimed limitation of “representation from human learning is a characterization of the physical word behavior, the form of said characterization being selected from the group comprising a differentiable mathematical expression, a computation graph, a plurality of quantitative data pairs, computer simulations, and quantitative experiments”.  The original specification further lacks the support for the claimed limitation of “said cost to include a component computed by a discerning element” and “Maxwell’s equations”.  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Page 2, 3rd paragraph: “The human learning element include scientific models and problem solving experiences”
Page 2, 4th paragraph: “providing representation in the form of equations expressing laws…defining an inverse problem.  The former certainly also shapes solution strategies with solving experience”, “responding autonomously with solution strategies for inferring or reconstructing the unknown quantities… deducting the unknown quantities given sensor data – they accomplish this by changing conventional instruments with improved sensor configuration, measurement procedures and inference operations”
Page 3, entire 1st paragraph.
Page 3, 3rd paragraph: “This may be embodied in the establishment and use of ACU as an integral part of the instrument”  
Page 4, 2nd paragraph: “This may be embodied in the establishment and use of ACU as an integral part of the instrument” and “a medical imaging equipment, whose task is to acquire sensor data and infer an image or a series of images based on the sensor data.  
Page 5, 2nd paragraph: “Note that descriptions of the present invention uses terms cost and lost interchangeably.  Either one is a commonly used term in optimization and machine learning, representing an objective function… that is to be minimized.” And “Cost or loss quantification”.
Page 5, 3rd paragraph: “which are mathematical expressions derived from Bloch equation that governs spin dynamics and Maxwell’s equations that govern electromagnetic field variation”
Page 8, entire 3rd paragraph

Election/Restrictions
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 20 is a distinct invention having completely different scope from the original filed claim 1 from the parent application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is selected as representative of the claims being rejected.  
The Supreme Court set forth a framework “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of [these] concepts.” Alice Corp., Pty. Ltd. v. CLSBankInt’l., 134 S. Ct. at 2347, 2355 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012)).
The first step in this analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. (citing Mayo, 132 S. Ct. at 1296-97). If the claims are not directed to an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where elements of the claims are considered “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (citing Mayo, 132 S. Ct. at 1298, 1297).
The Court acknowledged in Mayo that “all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” Mayo, 132 S. Ct. at 1293. We, therefore, look to whether the claims focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. 
Here, claim 1 recites:
An imaging system with hybrid learning, comprising:
a.	at least one sensor for acquiring signal data,
b.	a machine learning element, said machine learning element comprising at least one adaptive compute unit,
c.	at least one representation from human learning, 
d.	a cost computation element for quantifying a cost using said machine learning element and said at least one representation from human learning,
e.	an integration means for updating and delivering, comprising: 
	an update computation element that solves optimization of said cost and generates at least one set of numerical values for updating
	a delivering element that uses said at least one set of numerical values to advance a task of inferring from sensor data, revising said at least one adaptive compute unit, or reconfiguring said hybrid learning system itself,
whereby integration of said machine learning and said human learning enhances capabilities of said system.  

Step 1.	
It is clear that claim 1 does fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter).
Step 2.
The limitations of Claim 1, under its broadest reasonable interpretation, directs to an abstract idea without significantly more of computing data to yield a result.  Based on the claim language, it is determined that claim 1 is directed to the concept of organizing and manipulating information through mathematical correlations, which is found by the court to be an idea in itself (e.g. Digitech). The steps of claim 1 involve nothing more than organizing, computing data using machine learning algorithm and human learning.
The claim only recites additional elements of – at least one sensor for acquiring signal data; and a machine learning element, adaptive compute unit, cost computation element, integration means, update computation element and delivering element.  These additional elements in the claims are recited at a high-level of generality such that it amounts no more than software elements or mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Nothing in the recited additional elements transforms the abstract idea of organizing and computing data.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  Alice, 134 S. Ct. at 2358 (“the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).
Therefore, claim 1 is rejected under 35 U.S.C. § 101. The dependent claims 2-11 have also been reviewed and do not recite anything that transforms the patent-ineligible concept of mitigating risk to a patent-eligible concept.
Here, claim 12 recites:
A method for operating an imaging system using numerical integration of machine learning and human learning, comprising:
a.	providing at least one sensor for acquiring signal data,
b.	defining a cost,
c.	providing an adaptive compute unit and incorporating machine learning in the quantification of said cost,
d.	deriving at least one representation from human learning and incorporating said at least one representation in the quantification of said cost,
e.	computing at least one update as guided by said cost through solving an optimization problem, said solving exploiting said adaptive compute unit with a predetermined scheme,
f.	delivering a result based on said at least one update, said result being an inference from sensor data, a revision to said adaptive compute unit, or a reconfiguration of said system, 
whereby said machine learning and said human learning together effect performance improvement of said system.  

Step 1.	
It is clear that claim 12 does fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter).
Step 2.
The limitations of Claim 12, under its broadest reasonable interpretation, directs to an abstract idea without significantly more of computing data to yield a result.  Based on the claim language, it is determined that claim 12 is directed to the concept of organizing and manipulating information through mathematical correlations, which is found by the court to be an idea in itself (e.g. Digitech). The steps of claim 12 involve nothing more than organizing, computing data using machine learning algorithm and human learning.
The claim only recites additional elements of – at least one sensor and an adaptive compute unit.  The “sensor” and “adaptive compute unit” in the claims are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Nothing in the recited additional elements transforms the abstract idea of organizing and computing data.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  Alice, 134 S. Ct. at 2358 (“the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).
Therefore, claim 12 is rejected under 35 U.S.C. § 101. The dependent claims 13-19 have also been reviewed and do not recite anything that transforms the patent-ineligible concept of mitigating risk to a patent-eligible concept.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 12: Nowhere in the specification disclosed any detail regarding the claimed limitation of “defining a cost, providing an adaptive compute unit and incorporating machine learning in the quantification of said cost, deriving at least one representation from human learning and incorporating said at least one representation in the quantification of said cost”.  This is insufficient to show support for the claimed steps.  Nowhere in the specification disclosed any explanation regarding “said cost to include a component computed by a discerning element”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gombolay et al, US 2017/0293844
Hsieh et al, US 10,127,659
	Robarts, US 20020083025
	Akella, US 9,092,802

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
November 21, 2022